Mr. Justice Bob delivered the opinion of the court : T. 0. Oliver, of the Village of Metamora, Illinois, on August 20, 1932, was employed by the State of Illinois as a day laborer with a construction gang on State Bond Issue Boute No. 116. He claims that he had a team on this work, and that on the above date one of his mares, in stepping over a form, struck a hey, or wire, which severed an artery close to the bone on her right fore leg1. Although veterinarians were called upon to stop the flow of blood, the mare died a few hours later. One Hundred Dollars is claimed as the alleged value of the said mare. To this claim the Attorney General has demurred. Under the well established rule of law, that the doctrine of respondent superior does not apply to the State in the exercise of purely governmental functions, it is the opinion of this court that the demurrer should be sustained and the claim dismissed.